DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 01/11/2019. Claims 1-20 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN103166848A, using google translation in English).

	Regarding claim 1, the cited reference Zhao discloses a method comprising: in a Label Edge Router (LER) which includes one or more ports and a switching fabric therebetween (Fig. 1, 2, and 3 discloses a communication in MPLS network on MPLS backbone network between routers),
	
    PNG
    media_image1.png
    1075
    908
    media_image1.png
    Greyscale

(translated document: Page 13 discloses bypass tunnel selection strategy configuration … the strategy of determining to select the Bypass tunnel, the indication of this strategy to the CT (i.e. class type) in Bypass tunnel…carry this strategy in Path message, this Path message is sent, so that: the strategy in PLR carries according to this Path message selection Bypass tunnel. Page 17 discloses that the head node in step 801: TE master tunnel determines to select the strategy in Bypass tunnel, this strategy indication has requirement to the CT (i.e. class type) in Bypass tunnel…Path message is sent from the master where Page 11 discloses PLR of MPLS traffic ( i.e. MPLS  network) … receive the Path message that the head node in TE master tunnel is sent, the strategy in the selection Bypass tunnel that carries according to this message, select to satisfy this tactful Bypass tunnel in existing FRR backup tunnel, described strategy indication to the service Type CT); incorporating a FASTREROUTE object in the PATH message which indicates that Facility Bypass is desired(translated document: Page 8 and Fig. 4 discloses the structural representation of quick heavy-route (FAST_REROUTE) object in Path message in existing MPLS network, as shown in Figure 4 the Bandwidth field represents the Bandwidth guaranteed in Bypass tunnel); and incorporating the specified DSTE Class Type in the PATH message (Fig. 6 discloses the sent path message includes 
four bits CT (i.e. class type)) for a Point of Local Repair (PLR) node in the MPLS network to ensure that a Facility Bypass tunnel used for the LSP tunnel supports the specified DSTE Class Type (translated document: Page 9 discloses  that the path message that the head node in Point of Local Repair PLR reception TE master tunnel is sent, the strategy in the selection Bypass tunnel that carries according to this message, select to satisfy this tactful Bypass tunnel in existing quick heavy-route FRR backup tunnel…satisfy this tactful Bypass tunnel, described strategy indication to service Type C T in Bypass tunnel).
	Regarding claims 9 and 13, the claims are drawn to a network elements performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding claims 17 and 20, the cited reference Zhao discloses all limitations of claim 13. Zhao further discloses responsive to a failure of the LSP tunnel, select the Facility Bypass tunnel for the LSP tunnel such that the Facility Bypass tunnel supports the specified DSTE Class Type (translated document: Page 11 discloses PLR of MPLS traffic receives the Path message that the head node in TE master tunnel is sent, the strategy in the selection Bypass tunnel that carries according to this message, select to satisfy this tactful Bypass tunnel in existing FRR backup tunnel, described strategy indication to the service 
Type CT).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-12, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN103166848A, using google translation in English), in view of Li et al (US20150188803).

	Regarding claims 2, 10, and 14, the cited reference Zhao discloses all limitations of claims 1, 9 and 13 respectively. However, Zhao does not explicitly teach the DSTE Class Type is incorporated in the FAST REROUTE object.
	In an analogous art Li teaches the DSTE Class Type is incorporated in the FAST REROUTE object(¶0040 discloses that Reroute data object 200 can be, for example, a data object included in a PATH message.  Reroute data object 200 contains multiple sets of data, including Data1, Data2, Data3, Data4, Data5, and Data6…For example, Data2 can contain information on the class type of the object).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to isolate a network element from network service in order to perform maintenance, or to remove a network element from the network (Li, ¶0007).
Regarding claims 3, 11, and 15, the combination of Zhao and Li discloses all limitations of claims 2, 10, and 14 respectively. Li further discloses the DSTE Class Type is incorporated in flags in the FAST REROUTE object (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of bits).

    PNG
    media_image2.png
    294
    551
    media_image2.png
    Greyscale


Regarding claim, 4, 12, and 16, the combination of Zhao and Li discloses all limitations of claims 2 and 10 respectively. Li further discloses the DSTE Class Type is incorporated in unspecified flags in the (See Fig. 2 which discloses that the data2 which contain information on the class type of the object where date2 is a field of 8 bits (i.e.                          
                            
                                
                                    2
                                
                                
                                    8
                                
                            
                        
                     combinations).
Regarding claim 5, the cited reference Zhao discloses all limitations of claim 1. Zhao further discloses at the PLR node, the PATH message is received with a FAST REROUTE object, responsive to a failure of the LSP tunnel, the PLR node is configured to select the Facility Bypass tunnel for the LSP tunnel such that the Facility Bypass tunnel supports the specified DSTE Class Type (translated document: Page 11 discloses PLR of MPLS traffic receives the Path message that the head node in TE master tunnel is sent, the strategy in the selection Bypass tunnel that carries according to this message, select to satisfy this tactful Bypass tunnel in existing FRR backup tunnel, described strategy indication to the service Type CT). However, Zhao does not explicitly teach that FAST REROUTE object including the DSTE Class Type.
In an analogous art Li further discloses that FAST REROUTE object including the DSTE Class Type (¶0040 discloses that Reroute data object 200 can be, for example, a data object included in a PATH message.  Reroute data object 200 contains multiple sets of data, including Data1, Data2, Data3, Data4, Data5, and Data6…For example, Data2 can contain information on the class type of the object).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to isolate a network element from network service in order to perform maintenance, or to remove a network element from the network (Li, ¶0007).
Allowable Subject Matter 
Claim 6-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462